Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 3, filed 03/01/2021, with respect to specification have been fully considered and are persuasive.  The objection of specification has been withdrawn.  Minor informalities have been resolved.

Applicant’s arguments, see page 3, filed 03/01/2021, with respect to the rejection(s) of claim(s) 1, 11, 13, and 22 under 35 U.S.C. section 102(a)(1) or (a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20130322388-A1 to Ahn.

Applicant’s arguments, see page3, filed 03/01/2021, with respect to the rejection(s) of claim(s) 2 and 14 under 35 U.S.C. 103 as being unpatentable over US20160212721-A1 to Sheng et al. in view of US 20140334318 A1 to Pica have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20130322388-A1 to Ahn.

Applicant’s arguments, see page 3, filed 03/01/2021, with respect to the rejection(s) of claim(s) 3 and 15 under 35 U.S.C. 103 as being unpatentable over US20160212721-A1 to Sheng et al. in view of US 20140334318 A1 to Pica et al. Pica from here on and US 20190089451 Al to  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20130322388-A1 to Ahn.

Applicant’s arguments, see page 4, filed 03/01/2021, with respect to the rejection(s) of claim(s) 5 and 17 under r 35 U.S.C. 103 as being unpatentable over US20160212721-A1 to Sheng et al. in view of US 20190089451 A1 to Seo et al. from here on Seo and KR2016-0134438A to Kwon have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20130322388-A1 to Ahn.

Applicant’s arguments, see page 4, filed 03/01/2021 with respect to the rejection(s) of claim(s) 6 and 18 under 35 U.S.C. 103 as being unpatentable over US20160212721-A1 to Sheng et al. in view of KR2016-0134438A to Kwon and 3GPP TSG RAN WG1 Meeting #76bis, Rl-141352, from here on LG have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20130322388-A1 to Ahn.

Applicant’s arguments, see page 4, filed 03/01/2021 with respect to the rejection(s) of claim(s) 7 and 19 under r 35 U.S.C. 103 as being unpatentable over US20160212721-A1 to Sheng et al. in view of US 2015031281-A1 to Yamazaki et al. Yamazaki from here on have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, US-20130322388-A1 to Ahn.

Applicant’s arguments, see page 4, filed 03/01/2021, with respect to the rejection(s) of claim(s) 9 under r 35 U.S.C. 103 as being unpatentable over US-20160212721-A1 to Sheng et al. and US 2015031281-A1 to Yamazaki et al. Yamazaki from here on in view of US20160242048-A1 to Pelletier have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20130322388-A1 to Ahn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US-20160212721-A1 to Sheng et al. from here on Sheng, in view of US-20130322388-A1 to Ahn et al., from here on Ahn, and CN-106454992B to Liu Yong, from here on Liu.

Regarding claim 1 Sheng teaches...an apparatus for controlling device-to-device communication, the apparatus comprising (P.47 discloses an apparatus for controlling device-to-device communication described as an apparatus that facilitate synchronization): a memory (P. 141, Lns. 9-10, discloses memory of the apparatus for being RAM, Cache, etc); and at least one processor coupled to the memory (P.141, Lns. 17-19 discloses the at least one processor described as processor coupled to the memory described as memory as port of the supporting circuits that are coupled to the processor) but does not teach...and configured to determine a device-to-device (D2D) radio resource to be allocated to one or more D2D transmissions from 

Ahn teaches... and configured to determine a device-to-device (D2D) radio resource to be allocated to one or more D2D transmissions from at least one remote terminal to a first relay terminal (Fig. 3, P. 55 discloses configuration to determine which includes the request and determination of the device-to-device radio resource to be allocated from at least one remote terminal to a first relay described in step S310-S320 further setting the D2D communication and allocating the resources between the first and second terminal according to the resource allocation). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sheng by incorporating the teachings of Ahn because the method can be implemented so that D2D communication is possible between devices as well as identifying proximity of devices to the base station for reusing wireless resources in D2D communication (Ahn, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Liu teaches...while considering a quality metric of an uplink from the first relay terminal to a base station (Page 4, P.8, discloses considering a quality metric of an uplink from the first relay terminal to a base station described as the remote terminal able to receive information related 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sheng by incorporating the teachings of Liu because the method can be implemented to detect a relay link quality metric that can implement thresholds indicating the quality between the relay link and the base station (Liu, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11 Sheng, Ahn, and Liu teach the apparatus according to Claim 1, Sheng teaches...wherein the apparatus is implemented in the base station (P.23, discloses wherein the apparatus is implemented in the base station described as the communication signals may be transmitted directly from a first wireless terminal to a second wireless terminal via the D2D/SL communication and this communication generated by base station).

Regarding claim 13 Sheng teaches...a method for controlling device-to-device communication, the method comprising (P.47 discloses an apparatus for controlling device-to-device communication described as an apparatus that facilitate synchronization): but does not teach...obtaining a quality metric of an uplink from a first relay terminal to a base station; and determining a device-to-device (D2D) radio resource to be allocated to one or more D2D 

Liu teaches... obtaining a quality metric of an uplink from a first relay terminal to a base station (Page 4, P.8, discloses considering a quality metric of an uplink from the first relay terminal to a base station described as the remote terminal able to receive information related to the backhaul link quality metric between the relay terminal and the base station allowing the measurement and qualification so that communication with the relay link can be established).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sheng by incorporating the teachings of Liu because the method can be implemented to detect a relay link quality metric that can implement thresholds indicating the quality between the relay link and the base station (Liu, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Ahn teaches...and determining a device-to-device (D2D) radio resource to be allocated to one or more D2D transmissions from at least one remote terminal to the first relay terminal while considering the quality metric terminal(Fig. 3, P. 55 discloses configuration to determine which includes the request and determination of the device-to-device radio resource to be allocated from at least one remote terminal to a first relay described in step S310-S320 further setting 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sheng by incorporating the teachings of Ahn because the method can be implemented so that D2D communication is possible between devices as well as identifying proximity of devices to the base station for reusing wireless resources in D2D communication (Ahn, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 22 Sheng teaches...a non-transitory computer readable medium storing a program for causing a computer to perform a method for controlling device-to-device communication, wherein the method comprises (P.142, discloses a non-transitory described as transient computer readable medium storing a program to perform a method for controlling device-to-device): but does not teach...obtaining a quality metric of an uplink from a first relay terminal to a base station; and determining a device-to-device (D2D) radio resource to be allocated to one or more D2D transmissions from at least one remote terminal to the first relay terminal while considering the quality metric terminal  .

Liu teaches... obtaining a quality metric of an uplink from a first relay terminal to a base station (Page 4, P.8, discloses considering a quality metric of an uplink from the first relay terminal to a 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sheng by incorporating the teachings of Liu because the method can be implemented to detect a relay link quality metric that can implement thresholds indicating the quality between the relay link and the base station (Liu, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Ahn teaches...and determining a device-to-device (D2D) radio resource to be allocated to one or more D2D transmissions from at least one remote terminal to the first relay terminal while considering the quality metric terminal (Fig. 3, P. 55 discloses configuration to determine which includes the request and determination of the device-to-device radio resource to be allocated from at least one remote terminal to a first relay described in step S310-S320 further setting the D2D communication and allocating the resources between the first and second terminal according to the resource allocation). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sheng by incorporating the teachings of Ahn because the method can be implemented so that D2D communication is possible between .

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US-20160212721-A1 to Sheng et al. from here on Sheng, US-20130322388-A1 to Ahn et al., from here on Ahn, and CN-106454992B to Liu Yong, from here on Liu in view of US 20140334318 A1 to Pica et al. Pica from here on.

Regarding claim 2 Sheng, Ahn, and Liu teach the apparatus according to Claim 1, but does not teach ...wherein the quality metric is based on at least one of an estimated bandwidth of the uplink, an estimated throughput of the uplink, an estimated amount of radio resources to be allocated to the uplink, an estimated Modulation and Coding Scheme (MCS) to be applied to the uplink, and an estimated pathloss from the first relay terminal to the base station.

Pica teaches...wherein the quality metric is based on at least one of an estimated bandwidth of the uplink (P.132 disclosed as estimating component 39 estimating the uplink throughput based on the current radio conditions)...an estimated pathloss from the first relay terminal to the base station (P.132, disclosed as an estimated pathloss from the first relay described as serving node to the base station described as signals from UE 11 to the serving node)



Regarding claim 14 Sheng, Ahn, and Liu teach the method according to Claim 13, but does not teach...wherein the quality metric is based on at least one of an estimated bandwidth of the uplink, an estimated throughput of the uplink, an estimated amount of radio resources to be allocated to the uplink, an estimated Modulation and Coding Scheme (MCS) to be applied to the uplink, and an estimated pathloss from the first relay terminal to the base station.

Pica teaches...wherein the quality metric is based on at least one of an estimated bandwidth of the uplink (P.132 disclosed as estimating component 39 estimating the uplink throughput based on the current radio conditions), an estimated throughput of the uplink, an estimated amount of radio resources to be allocated to the uplink, an estimated Modulation and Coding Scheme (MCS) to be applied to the uplink, and an estimated pathloss from the first relay terminal to the base station(P.132, disclosed as an estimated pathloss from the first relay described as serving node to the base station described as signals from UE 11 to the serving node).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sheng by incorporating the teachings of Pica because the method can be implemented by UE11 and or link capacity estimator component 13 that optionally includes an aspect of channel quality index by generating a quality index at U11 that include channel quality measures that are mapped to the supportable rate (Pica, P. 129). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US-20160212721-A1 to Sheng et al. from here on Sheng, US-20130322388-A1 to Ahn et al., from here on Ahn, and CN-106454992B to Liu Yong, from here on Liu in view of US-20190089451 A1 to Seo et al. from here on Seo.

Regarding claim 3 Sheng, Ahn, and Liu teach the apparatus according to Claim 1  but does not teach...wherein the quality metric includes an estimated bandwidth or estimated throughput of the uplink, and the at least one processor is configured to determine a target bandwidth or target throughput of each D2D link between each of the at least one remote terminal and the first relay terminal based on the estimated bandwidth or estimated throughput of the uplink and determine a D2D radio resource to be allocated to each D2D transmission based on the target bandwidth or the target throughput.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sheng, Ahn, and Liu by incorporating the teachings of Pica because the method can be implemented by UE11 and or link capacity estimator component 13 that optionally includes an aspect of channel quality index by generating a quality index at U11 that include channel quality measures that are mapped to the supportable rate (Pica, P. 129). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Seo teaches... and the at least one processor is configured to determine a target bandwidth or target throughput of each D2D link between each of the at least one remote terminal and the first relay terminal based on the estimated bandwidth or estimated throughput of the uplink and determine a D2D radio resource to be allocated to each D2D transmission based on the target bandwidth or the target throughput (P. 204, discloses the at least one processor configure to implement procedures and/or methods proposed for the current invention.  P.161, further discloses the determined bandwidth that can be relayed to the D2D link between the remote terminal and the relayed device based on the target bandwidth).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sheng, Ahn, and Liu by incorporating the teachings of Seo because the method can perform mapping between a message group and a resource so that it can configure a channel (bandwidth and throughput) for transmission and reception in every message group (Seo, P. 154). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 15 Sheng, Ahn, and Liu teach the method according to Claim 13, but does note teach...wherein the quality metric includes an estimated bandwidth or estimated throughput of the uplink, and the determining comprises determining a target bandwidth or target throughput of each D2D link between each of the at least one remote terminal and the first relay terminal based on the estimated bandwidth or estimated throughput of the uplink and determining a D2D radio resource to be allocated to each D2D transmission based on the target bandwidth or the target throughput.

Pica teaches... wherein the quality metric includes an estimated bandwidth or estimated throughput of the uplink (P. 157, discloses the quality metric includes an estimated bandwidth or estimated throughput described as bandwidth estimating component 17 can estimate the achievable throughput on the uplink).



Seo teaches...and the determining comprises determining a target bandwidth or target throughput of each D2D link between each of the at least one remote terminal and the first relay terminal based on the estimated bandwidth or estimated throughput of the uplink and determining a D2D radio resource to be allocated to each D2D transmission based on the target bandwidth or the target throughput (P. 161, discloses the determined bandwidth that can be relayed to the D2D link between the remote terminal and the relayed device based on the target bandwidth).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sheng by incorporating the teachings of Seo because the method can perform mapping between a message group and a resource so that it can configure a channel (bandwidth and throughput) for transmission and reception in every message group (Seo, P. 154). The motivation is that by applying a well-known standard or .

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US-20160212721-A1 to Sheng et al. from here on Sheng, US-20130322388-A1 to Ahn et al., from here on Ahn, and CN-106454992B to Liu Yong, from here on Liu in view of KR-20160134438-A to Kwon et al., known as Kwon from here on.

Regarding claim 5 Sheng, Ahn, and Liu teach the apparatus according to Claim 1, but does not teach...wherein the at least one processor is configured to determine a priority related to D2D radio resource allocation among a plurality of sidelink transmissions from a plurality of remote terminals to a plurality of relay terminals including the first relay terminal while considering one or both of a usage status of uplink radio resources and a usage status of D2D radio resources in a cell of the base station.

Kwon teaches... wherein the at least one processor is configured to determine a priority related to D2D radio resource allocation among a plurality of sidelink transmissions  (Page 14, P6, discloses at least one processor configure to determine a priority among a plurality of sidelink transmission to the base station) from a plurality of remote terminals to a plurality of relay terminals including the first relay terminal  (Fig. 15, Page 10, P.4, discloses operation of the relay terminal determining priorities for the D2D communication for the remote terminal and the relay station and determining which ones have the highest priority)while considering one or 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sheng, Ahn, and Liu by incorporating the teachings of Kwon because the method allows for the implementation of D2D communication the base station can transmit D2D resource allocation information to the terminal that may include transmission/reception resources that can be transmitted to other terminals via sidelink communications in the various areas (Kwon, Page 4, P.1). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 17 Sheng, Ahn, and Liu teach the method according to Claim 13, but does not teach...further comprising determining a priority related to D2D radio resource allocation among a plurality of sidelink transmissions from a plurality of remote terminals to a plurality of relay terminals including the first relay terminal while considering one or both of a usage status of uplink radio resources and a usage status of D2D radio resources in a cell of the base station.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sheng, Ahn, and Liu by incorporating the teachings of Kwon because the method allows for the implementation of D2D communication the base station can transmit D2D resource allocation information to the terminal that may include transmission/reception resources that can be transmitted to other terminals via sidelink communications in the various areas (Kwon, Page 4, P.1). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US-20160212721-A1 to Sheng et al. from here on Sheng, US-20130322388-A1 to Ahn et al., from here on Ahn, and CN-106454992B to Liu Yong, from here on Liu in view of KR-20160134438-A to Kwon et al., known as Kwon from here on and R1-141352 to LG Electronics known as LG from here on.

Regarding claim 6 Sheng, Ahn, and Liu teach the apparatus according Claim 1, but does not teach...wherein the at least one processor is configured to determine an allocation ratio of D2D radio resources among a plurality of sidelink transmissions from a plurality of remote terminals to a plurality of relay terminals including the first relay terminal according to a quality metric ratio among a plurality of uplinks from the plurality of relay terminals to the base station.

Kwon teaches... wherein the at least one processor is configured to determine an allocation ratio of D2D radio resources among a plurality of sidelink transmissions from a plurality of remote terminals to a plurality of relay terminals including the first relay terminal (Fig. 15, Page 10, P.4, discloses operation of the relay terminal determining priorities for the D2D communication for the remote terminal and the relay station and determining which ones have the highest priority) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sheng, Ahn, and Liu by incorporating the teachings of Kwon because the method allows for the implementation of D2D communication 

LG teaches...according to a quality metric ratio among a plurality of uplinks from the plurality of relay terminals to the base station (Proposal 2, page 2, P5, discloses a quality metric ratio among a plurality of uplinks from the plurality of relay terminals to the base station described as the optimization to mode 1 resource allocation, where the reports from the UE can be used by the base station  to determine a proper D2D communication set for each UE measurements  on the D2D operations/resources such as RSRP/RSRQ, expected BLER, and resource utilization).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sheng, Ahn, and Liu by incorporating the teachings of LG because the teachings include resource allocation for D2D communication are in the form of continuous control D2D communication where resources are allocated in various modes that include UE’s select resources from resource pools to transmit data and control information (LG, Page 1, P.2). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 18 Sheng, Ahn, and Liu teach the method according to Claim 13, but does not teach...further comprising determining an allocation ratio of D2D radio resources among a plurality of sidelink transmissions from a plurality of remote terminals to a plurality of relay terminals including the first relay terminal according to a quality metric ratio among a plurality of uplinks from the plurality of relay terminals to the base station.

Kwon teaches... further comprising determining an allocation ratio of D2D radio resources among a plurality of sidelink transmissions from a plurality of remote terminals to a plurality of relay terminals including the first relay terminal (Fig. 15, Page 10, P.4, discloses operation of the relay terminal determining priorities for the D2D communication for the remote terminal and the relay station and determining which ones have the highest priority) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sheng, Ahn, and Liu by incorporating the teachings of Kwon because the method allows for the implementation of D2D communication the base station can transmit D2D resource allocation information to the terminal that may include transmission/reception resources that can be transmitted to other terminals via sidelink communications in the various areas (Kwon, Page 4, P.1). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sheng, Ahn, and Liu by incorporating the teachings of LG because the teachings include resource allocation for D2D communication are in the form of continuous control D2D communication where resources are allocated in various modes that include UE’s select resources from resource pools to transmit data and control information (LG, Page 1, P.2). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 7, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US-20160212721-A1 to Sheng et al. from here on Sheng, US-20130322388-A1 to Ahn et al., from here on Ahn, CN-106454992B to Liu Yong, from here on Liu and KR-20160134438-A to Kwon et al., known as Kwon from here on in view of US-20150312821-A1 to Yamazaki.

Regarding claim 7 Sheng, Ahn, and Liu teach the apparatus according to Claim 1, but does not teach...wherein the at least one processor is configured to further consider a buffer 

Yamazaki teaches...wherein the at least one processor is configured to further consider a buffer status of an uplink transmission buffer (P.31, discloses a processor that performs D2D communication consider a buffer status (buffer status report) indicating an amount of non-transmitted data in the D2D communication to the base station (uplink), P. 74 further discloses the buffer status report for reporting a data amount of an uplink buffer), which is included in the first relay terminal and is used to store data to be transmitted through the uplink, in order to determine the D2D radio resource (Fig. 9, P. 84, discloses a local relay and P. 94, further discloses data to be transmitted through the uplink in order to determine the D2D radio resource described as the D2D scheduling the radio resource assignment at the initiative of the eNB 200).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sheng, Ahn, and Liu by incorporating the teachings of Yamazaki allows the D2D communication transmitting buffer status report indicating an amount of non-transmitted data in the D2D communication base station (Yamazaki, P.2). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 8 Sheng, Ahn, Liu and Yamazaki teach the apparatus according to Claim 7, Yamasaki teaches...wherein the at least one processor is configured to reduce allocation of the D2D radio resource when a buffer status metric related to an amount of pending uplink data to be transmitted stored in the uplink transmission buffer (P.110 discloses the processor configured to reduce allocation of D2D radio resource when buffer status metric related to an amount of pending uplink data to be transmitted stored in the uplink transmission buffer described as the D2D buffer 152 that temporarily accumulates non-transmitted data in the D2D communication, P. 111 further discloses accumulates the non-transmitted data for each communication partner UE of the D2D the D2D) or an occupation level of the uplink transmission buffer exceeds a predetermined threshold.

Regarding claim 19 Sheng, Ahn, and Liu teach the method according to Claim 13, but does not teach...wherein the determining comprises further considering a buffer status of an uplink transmission buffer, which is included in the first relay terminal and is used to store data to be transmitted through the uplink, in order to determine the D2D radio resource.

Yamazaki teaches... wherein the determining comprises further considering a buffer status of an uplink transmission buffer (P.31, discloses a processor that performs D2D communication consider a buffer status (buffer status report) indicating an amount of non-transmitted data in the D2D communication to the base station (uplink), P. 74 further discloses the buffer status report for reporting a data amount of an uplink buffer), which is included in the first relay terminal and is used to store data to be transmitted through the uplink, in order to determine the D2D radio resource (Fig. 9, P. 84, discloses a local relay and P. 94, further discloses data to 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sheng, Ahn, and Liu by incorporating the teachings of Yamazaki allows the D2D communication transmitting buffer status report indicating an amount of non-transmitted data in the D2D communication base station (Yamazaki, P.2). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US-20160212721-A1 to Sheng et al. from here on Sheng, US-20130322388-A1 to Ahn et al., from here on Ahn, and CN-106454992B to Liu Yong, from here on Liu in view of In view of US 20160242048 A1 to Pelletier et al. known as Pelletier from here on.

Regarding claim 9 Sheng, Ahn, Liu and Yamazaki teach the apparatus according to Claim 7, but does not teach...wherein the at least one processor is configured to adjust the quality metric based on the buffer status and determine the D2D radio resource based on the adjusted quality metric.

Pelletier teaches... wherein the at least one processor is configured to adjust the quality metric based on the buffer status and determine the D2D radio resource based on the adjusted quality metric (P.80, discloses configuration to adjust the quality metric based on the buffer status and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sheng, Ahn, Liu and Yamazaki by incorporating the teachings of Pelletier as it defines the channel quality that may be measured in a device-to-device communication or a plurality of D2D communications where the D2D can measure one or more channel state parameters and reporting to a controlling entity which in turns may configure a D2D resource allocation between the transmitting and receiving device (Pelletier, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US-20160212721-A1 to Sheng et al. from here on Sheng, US-20130322388-A1 to Ahn et al., from here on Ahn, and CN-106454992B to Liu Yong, from here on Liu in view of US-20200229260-A1 to Kwon, from here on Kwon2.

Regarding claim 10 Sheng, Ahn, and Liu teach the apparatus according to Claim 1, but does not teach...wherein the at least one processor is configured to determine which of a device-to-device (D2D) link between first and second terminals and a non-direct path through the base station is to be used for data transmission from the first terminal to the second 

Kwon2 teaches... wherein the at least one processor is configured to determine which of a device-to-device (D2D) link between first and second terminals and a non-direct path through the base station is to be used for data transmission from the first terminal to the second terminal while considering a usage status of uplink radio resources and a usage status of D2D radio resources in a cell of the base station (P.45-50 discloses determination of links between D2D of first and second terminal and non-direct path described as repeater route and the ability to execute first and second transmission mode depending on the usage of the resources described as (P.51) reporting status of the buffer to the base station for uplink data), wherein the non-direct path includes an uplink from the first terminal to the base station and a downlink from the base station to the second terminal (P.54-56 discloses the path for non-direct route (relay route) from the first terminal to the base station and the downlink from the base station to the second terminal as described on Fig.3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sheng, Ahn, and Liu by incorporating the teachings of Kwon2 as it integrates support for buffer status report associated with D2D communication that includes establishing radio resources connection and receiving .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US-20160212721-A1 to Sheng et al. from here on Sheng, US-20130322388-A1 to Ahn et al., from here on Ahn, and CN-106454992B to Liu Yong, from here on Liu in view of US-20180213549-A1 to Kim.

Regarding claim 12 Sheng, Ahn, and Liu teach the apparatus according to Claim 1, but does not teach...wherein the first relay terminal is configured to relay traffic between the at least one remote terminal and the base station through a backhaul link between the first relay terminal and the base station.

Kim teaches... wherein the first relay terminal is configured to relay traffic between the at least one remote terminal and the base station through a backhaul link between the first relay terminal and the base station (P.292, discloses the first relay terminal is configured to relay traffic between a remote terminal and the base station through a backhaul link described as the relay node transfers data transmitted and received between the base station and the terminal through two different links the relay node called a donor cell).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sheng, Ahn, and Liu by incorporating the teachings of Kim because the teachings allow the communication between wireless terminals .


Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4 and 16 were identified before as allowable subject matter.  Claims 4 and 16 disclose "determine the D2D radio resource in a manner such that a sum of average bandwidths or average throughputs of a plurality of D2D links between the plurality of remote terminals and the first relay terminal does not exceed the estimated bandwidth or estimated throughput of the uplink" the prior art discloses "sum of average bandwidths" as it pertains to monitoring EU's but not as to assigning D2D resources as supported on the specification. Furthermore, the prior art discloses average throughputs as it pertains to different quality indicators and not as. None of the reference taken either alone or in combination with the prior art of record disclose "average throughputs of a plurality of D2D links between the plurality of remote terminals and the first relay terminal does not exceed the estimated bandwidth or estimate throughput of the uplink" in combination with the remaining elements and features of the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892: US-20130322276-A1 to Pelletier discloses quality estimation of channel and link adaptation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIRIN SAM/Primary Examiner, Art Unit 2476